





FIRST AMENDMENT TO AGREEMENT OF LEASE






THIS FIRST AMENDMENT TO AGREEMENT OF LEASE ("Amendment") is made and entered
into as of the 1st day of January, 2014 (the "Effective Date") by and between
RBM CHERRY ROAD PARTNERS. a Tennessee general partnership ("Landlord"), and
WRIGHT MEDICAL TECHNOLOGY. INC .. a Delaware corporation ("Tenant").


WITNESSETH:


WHEREAS, Landlord and Tenant entered into that certain Agreement Of Lease as of
December 31, 2013 (the "Lease''),whereby Landlord agreed to lease to Tenant
certain Premises (as defined therein) located at 1023 Cherry Road , Memphis ,
Tennessee; and


WHEREAS, Landlord and Tenant wish to amend the Lease by providing for Tenant's
leasing of additional space on the second floor of Building 2 (as defined
therein).


NOW, THEREFORE , in consideration of the promises and the mutual covenants and
conditions set forth herein and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, Landlord and Tenant agree
as follows:


1.Defined Terms. Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Lease.


2.Selected Expansion Space. Pursuant to Section 2.8 of the Lease, the Premises
shall be expanded to include an additional 3,001 Rentable Square Feet of space
on the second floor of Building 2, as shown on the attached Exhibit 1 (the
"January 2014 Expansion Space"). Landlord hereby waives the requirement that
Tenant lease a minimum of 15,000 Rentable Square Feet in connection with the
leasing of the January 2014 Expansion Space only ; any future additions to the
Premises by Tenant must be for a minimum of 15,000 Rentable Square Feet pursuant
to Section 2.8 of the Lease.


3.Term; Base Rental. The term of the Lease for the January 2014 Expansion Space
shall begin as of the Effective Date; however, Base Rent shall not be payable
until February 1, 2014, at which time payments by Tenant shall begin pursuant to
the Base Rent Schedule for Selected Expansion Space shown on Exhibit "L" of the
Lease. Pursuant to Section 2.8(c) of the Lease, the term of the Lease for the
January 2014 Expansion Space shall coincide with the Term remaining under the
Lease.


4.Expansion Space Allowance; Access.    Landlord shall give Tenant an
improvement allowance of $59,569.85 in connection with the January 2014
Expansion Space pursuant to Section 2.8(b) of the Lease. Tenant shall be
permitted access to the second floor bathrooms, elevators and common areas as
part of its rental of the January 2014 Expansion Space. Tenant agrees that , in
the event a third party tenant(s) occupy a portion of the second floor of
Building 2. such tenant(s) shall be permitted and granted ingress and egress
through the January 2014 Expansion Space for the sole purpose of accessing the
stairwell located in the northwest corner of Building 2.









--------------------------------------------------------------------------------





5.Tenant's Proportionate Share. Tenant's leasing of the January 2014 Expansion
Space shall result in an increase in Tenant's Proportionate Share to 78%
beginning January 1, 2017, subject to further upward adjustment in the event
that Tenant elects to exercise all or a portion of its remaining Expansion
Option pursuant to Section 2.8 of the Lease.


6.Miscellaneous.    Except as provided hereinabove, the Lease shall remain in
full force and effect as originally written . This Amendment may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original, but all of which together shall constitute one and the
same instrument, and shall become effective when one or more counterparts hereof
or thereof have been signed by each party hereto. Delivery of an executed
counterpart signature page of this Agreement by facsimile or transmitted
electronically in a Tagged Image File Format ("TIFF"), Portable Document Format
("PDF"), or other electronic format sent by electronic mail shall be effective
as delivery of a manually executed counterpart.






[signature page to follow]











































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the Effective Date.
LANDLORD:
 
RBM CHERRY ROAD PARTNERS,
a Tennessee general partnership
 
BY:RBM Venture Company,
a Delaware corporation,
its Managing Partner
 
 
By:  /s/ Scott Imorde
Scott Imorde, President
 
 
TENANT:
 
WRIGHT MEDICAL TECHNOLOGY, INC.
a Delaware corporation
 
By: /s/ Bud Courtney
 
Name:Bud Courtney
 
Title:Director












--------------------------------------------------------------------------------





a1stex1.jpg [a1stex1.jpg]





